Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-10 and 12-20 are currently pending in this application.
Claim 11 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.

Response to Amendments
The applicant amended objection to claim 1 as indicated in the previous Office Action and the amendments are acceptable.  The objections to the specification have been withdrawn.
The applicant amended independent claims 1 and 15 to include features similar to “programing the camera to capture a first sequence of images of the object according to a constant framerate setting, wherein the constant framerate setting is independent of the first speed and the first speed is independent of the constant framerate setting”.
The applicant amended independent claim 18 to include features: “a light diffuser positioned over the plurality of LEDs” and “wherein the light diffuser is configured to smooth transitions between each of the plurality of LEDs when the lighting apparatus is activated to rotate light around the first surface”.
The applicant amended claim 5 to recite features “programing the camera to capture a second sequence of images of the object according to the constant framerate setting that is independent of the first speed”.
The applicant amended claims 14 (16) to recite features similar to “wherein the ring or frame includes a light diffuser positioned over the plurality of light emitting elements and configured to smooth transitions between each of the plurality of lighting elements when the lighting apparatus is activated to rotate light around the first surface”.

Claim Objections
Claims 1, 5, 15 and 18 are objected to due to minor informalities:
a).	Claim 1 line 9: “programing the camera to capture …” shall be “programming the camera to capture …”;
b).	Claim 5 line 6: “programing the camera to capture …” shall be “programming the camera to capture …”; 
a).	Claim 15 line 9: “then diming each of the plurality of light emitting elements …” shall be “then dimming each of the plurality of light emitting elements …”;
a).	Claim 18 lines 8-9: “and then diming each of the plurality of LEDs …” shall be “and then dimming each of the plurality of LEDs …”;
Corrections are required.

Double Patenting
The examiner agreed to hold the nonstatutory double patenting rejection in abeyance until the claims in the cases are finalized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debevec et al. (2012/0062719) in view of Balogh (2012/0127320).

Regarding claim 18, Debevec teaches a lighting apparatus (e.g., The lighting system 105 may be configured to light the face 113 from multiple directions. As illustrated in FIG. 2, the lighting system 105 may include multiple, spaced-apart light sources, such as light sources 209, 211, 213, 215, 217, 219, 221, and 223.  Debevec: [0057]) comprising:
mounting connectors configured to couple a camera to the lighting apparatus at a plurality of positions (e.g., The camera support 103 may be configured to cause the field of view of the camera 101 to remain substantially fixed with respect to the face 113, notwithstanding movement of the head 201. The camera support 103 may be configured to cause the face 113 to mostly fill and be approximately within the center of the field of view of the camera 101. The camera support 103 may include an arm 205 attached at one end to the camera 101 and configured at the other end to be mounted to the head 201, such as through the use of a headband 207. A helmet or other type of structure may be used to fixedly attach the arm 205 to the head 201 instead lieu of the headband 207. Debevec: [0053] and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    518
    656
    media_image1.png
    Greyscale

It can be seen from Fig. 2 that light sources 209, 211, 213, 215, 217, 219, 221 and 223 are placed around the lens 203 of the camera.  The individual light sources may be of any type.  For example, they may be LED’s, incandescent bulbs, or pixels of a video projector.  Debevec: [0059] L.1-3); 
a ring or frame positioned above and defining an illumination region and comprising a plurality of light emitting diodes (LEDs) (It can be seen from Fig. 2 that the ring of LEDs are illuminating the face 113.  It is obvious that when the person is looking up at the ceiling, the LEDs are positioned above the face 113 of the person) and a light diffuser positioned over the plurality of LEDs (see 18_1 below); and 
a microcontroller configured to control the plurality of LEDs to rotate light around a first surface of an object placed within the illumination region (e.g., FIG. 4 illustrates illumination of a single source of light in the lighting system illustrated in FIG. 2. As illustrated in FIG. 4, a light source 401 is illuminated, while all of the other light sources 403, 405, 407, 409, 411, 413, and 415 are dark. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. FIG. 4 is thus illustrative of a configuration in which the light controller 109 is configured to sequentially illuminate a different single light source, thus causing the lighting system 105 to sequentially provide illumination from different directions. Debevec: [0066]) by first brightening and then dimming each of the plurality of LEDs individually in a sequenced order such that at least one of the plurality of LEDs is brightening when a neighboring one of the plurality of LEDs is dimming (e.g., FIG. 6 illustrates illumination of several lights sources in the lighting system illustrated in FIG. 2 with a gradient of intensities. As illustrated in FIG. 6, the light controller 109 has caused all of the light sources in the lighting system 105 to be illuminated, except for the light source 409. The illuminated light sources have been illuminated in a gradient pattern. The light controller 109 may be configured to change the effective direction from which this gradient illumination is provided by rotating the gradient illumination pattern about the central axis of the individual light sources in discrete steps, each step causing the gradient illumination pattern to effectively come from a different direction.  Debevec: [0070] and Fig. 6; reproduced below for reference.

    PNG
    media_image2.png
    607
    662
    media_image2.png
    Greyscale

It can be seen that the light sources (LEDs) brightening (increasing in intensity) from dark at light source 409 to a maximum at light source 401 and dimming (decreasing in intensity) from maximum at light source 401 to dark at light source 409 in clockwise/counter-clockwise direction.  The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15.  Therefore, the illumination of the light source of Fig. 6 is cyclically repeated on a periodic basis and the pattern is repeated with dark light source repeated cyclically in a clockwise direction sequentially. It is obvious that light source 409 is increasing from intensity of 409 to an intensity of 407/411, 405/413, 403/415, 401/401 and decreasing to an intensity of 415/403, 413/405, 411/407 to original intensity of 409. While light source at 409 is brightening, the light source 401 is dimming)
wherein the light diffuser is configured to smooth transitions between each of the 
plurality of LEDs when the lighting apparatus is activated to rotate light around the first surface (e.g., FIG. 6 illustrates illumination of several lights sources in the lighting system illustrated in FIG. 2 with a gradient of intensities. As illustrated in FIG. 6, the light controller 109 has caused all of the light sources in the lighting system 105 to be illuminated, except for the light source 409. The illuminated light sources have been illuminated in a gradient pattern. The light controller 109 may be configured to change the effective direction from which this gradient illumination is provided by rotating the gradient illumination pattern about the central axis of the individual light sources in discrete steps, each step causing the gradient illumination pattern to effectively come from a different direction. Debevec: [0070] and Fig. 6. See 18_2 below). 
While Debevec does not explicitly teach, Balogh teaches:
(18_1). and a light diffuser positioned over the plurality of LEDs (e.g., According to the invention, as can be seen in FIG. 3, 2D images are projected onto a diffuser screen 12 by means of multiple projectors 10, wherein light beams from the pixels in each of the projected 2D images transmitted or reflected by the screen address spatial positions of points of a perceived 3D image in the 3D light-field 13 and wherein each 2D view of the 3D light-field 13 is composed of multiple projector 10 images. Balogh: [0029] and Fig. 3; reproduced below for reference

    PNG
    media_image3.png
    664
    867
    media_image3.png
    Greyscale

It is obvious that when each of the images are blank images, the projectors act as a light source.  The projectors 10 can be any controllable projecting devices, such as video projectors, data projectors, video projector optical engines, RPTV optical engines, LED projectors, laser projectors, micro-, nano-, or pico-projectors, projectors based on scanner components, or projectors based on microdisplays like DMD, LCOS, OLED or LCD. Balogh: [0053] L.1-6.  Therefore, each LED can act as a projector for light source.  The diffuser 12 is placed over the LED projectors);
(18_2). wherein the light diffuser is configured to smooth transitions between each of the plurality of LEDs when the lighting apparatus is activated to rotate light around the first surface (e.g., The light beams from the pixels of the 2D image projectors 10 do not address physically separated screen points. The diffuser screen 12 has an overall uniform, optically continuous structure, i.e. it is optically identical at any areas smaller than the pixels of the projected image.  Balogh: [0030].  The diffuser screen 12 has a diffusion angle  equal to or larger than the largest angle  between optical centers 11 of neighboring projectors 10 as seen from any screen point. So, the diffuser screen 12 performs a limited (predetermined) angle diffusion to eliminate inhomogeneities resulting from the gaps between the projectors 10, without changing the principal direction of light beams projected onto the screen 12, thereafter transmitted or reflected. The diffusion angle is thus corresponding to or determined by the arrangement of the projectors, more particularly by the angle between the optical centers of neighboring projectors as seen from a screen point, thereby enabling smooth transitions between the views of 3D images in the 3D light-field 13 when a viewer's position in the 3D light-field  Balogh: [0032].  Therefore, with proper choice of diffusion angle  the diffuser 12 acts to transit smoothly the rotating light spots (the image of the LED lights) over the 3D light-field).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Balogh into the teaching of Debevec so that the gap between the individual LED can be eliminated using a diffuser with proper choice of diffuser angle so as to obtain smooth transition between the light spot from the LEDs

Regarding claim 20, the combined teaching of Debevec and Balogh teaches the method of claim 18 wherein the plurality of LEDs include pure white LEDs (e.g., Each of the light sources may emit light of the same color or of the same mixed colors, such as white light. Debevec: [0060] L.1-2).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debevec in view of Balogh as applied to claim 18 and further in view of Shim (2011/0031889).

Regarding claim 19, the combined teaching of Debevec and Balogh teaches the lighting apparatus of claim 18 wherein the at least one of the plurality of LEDs brightening when the neighboring one of the plurality of LEDs is dimming (e.g., The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.13-15. FIG. 6 illustrates illumination of several lights sources in the lighting system illustrated in FIG. 2 with a gradient of intensities.  Debevec: [0070] L.1-3 and Fig. 6.  It is obvious that light source 409 is increasing from intensity of 409 to an intensity of 407/411, 405/413, 403/415, 401/401 and decreasing to an intensity of 415/403, 413/405, 411/407 to original intensity of 409. While light source at 409 is brightening (increasing in intensity), the light source 401 is dimming (decreasing in intensity)) includes a first of the plurality of LEDs being dimmed from fully on to fully off while a second of the plurality of LEDs being brightened from fully off to fully on (e.g., The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15.  Therefore, each cluster is illuminated sequentially in each cycle.  Obviously, each cluster is turned on (illuminated) while the other clusters are turned off (dark) so that images are captured in the direction with one cluster of light sources that is turned on. It is designer’s choice to have two clusters of light sources), wherein the microcontroller (e.g., The light controller 109; Debevec: [0072] L.1) controls the first of the plurality of LEDs and the second of the plurality of LEDs such that the first of the plurality LEDs reaches fully off simultaneous with the second of the plurality LEDs reaching fully on (As each cluster of light sources is turned on sequentially, when the first cluster is turned on (illuminated), the second and third clusters are turned off (dark).  When the second cluster is turned on (illuminated), the first and the third clusters are turned off (dark).  When the third cluster is turned on (illuminated), the first and the second clusters are turned off (dark)), and wherein once the first of the plurality LEDs reaches fully off and the second of the plurality LEDs reaches fully on, the microcontroller begins to dim the second of the plurality LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., FIG. 7 illustrates a different example of the lighting system illustrated in FIG. 2 in which light from each direction is generated by clusters of light sources. As illustrated in FIG. 7, the light sources that comprise the lighting system 105 may be arranged clusters, such as light source clusters 701, 703, and 705. Each cluster of light sources may include multiple light sources, such as light sources 707, 709, 711, and 713 for light source cluster 701; light sources 715, 717, 719, and 721 for light source cluster 705; and light sources 723, 725, 727, and 729 for light source cluster 703. The light source controller 109 may be configured to sequentially illuminate all of the light sources in each cluster of light sources, thus again sequentially causing light to originate from the lighting system 105 from different directions.  Debevec: [0071]. The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15.  Therefore, it is obvious that when there are two clusters of light sources, each cluster will be turned on (illuminated) and off (dark) in a cyclically repeated manner so that the camera takes picture of the object with light from the different directions.  See 19_1 below). 
While the combined teaching of Debevec and Balogh does not explicitly teach, Shim teaches:
(19_1). the at least one of the plurality of LEDs brightening when the neighboring one of the plurality of LEDs is dimming includes a first of the plurality of LEDs being dimmed from fully on to fully off while a second of the plurality of LEDs being brightened from fully off to fully on, wherein the microcontroller controls the first of the plurality of LEDs and the second of the plurality of LEDs such that the first of the plurality LEDs reaches fully off simultaneous with the second of the plurality LEDs reaching fully on, and wherein once the first of the plurality LEDs reaches fully off and the second of the plurality LEDs reaches fully on, the microcontroller begins to dim the second of the plurality LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., Here, the LED module comprises: a power source part for receiving the AC power source from outside for use as a driving source for the system; a rectifying part for rectifying the inputted power source through a bridge rectifier circuit; and a LED driving part configured as a serial connection of the LED elements and a resistance in response to the rectified power source and driving the LED elements with a desired voltage.  Shim: [0027]. Also, the dimming circuit part comprises a timer for performing a turning-on process in that the LED elements are gradually lightened during a predetermined setting time and/or a turning-off process in that the LED elements are gradually darkened during a predetermined setting time.  Shim: [0028].  Therefore, given the predetermined setting time for turning on and turning off of LEDs (light source of Debevec), the camera can synchronous with the direction of LEDs (light source) to take picture of the object in the desired directions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shim into the combined teaching of Debevec and Balogh so that steady state of the on/off of LEDs is obtained after the predetermined setting time to facilitate the camera taking pictures with lighting from desired directions.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-10 and 12-17.

Independent Claim 1 is distinguished from Merton et al. (5,144,495) in view of Debevec et al. (2012/0062719) and further in view of Licht (2014/0109162) and Wantland et al. (2021/0042950) because the combination of all limitations in each independent claim, particularly the limitations similar to: “activating the lighting apparatus to rotate light around the first surface at a first speed by first brightening and then dimming each of the plurality of light emitting elements individually in a sequenced order such that at least one of the plurality of light emitting elements is brightening when a neighboring one of the plurality of light emitting elements is dimming;” and “programming the camera to capture a first sequence of images of the object according to a constant framerate setting, wherein the constant framerate setting is independent of the first speed and the first speed is independent of the constant framerate setting” and the claim is allowed.

Claims 2-10 and 12-14 are directly or indirectly dependent from claim 1 and they are allowed.

Independent Claim 15 is distinguished from Merton et al. (5,144,495) in view of Debevec et al. (2012/0062719) and further in view of Licht (2014/0109162) and Wantland et al. (2021/0042950) because the combination of all limitations in each independent claim, particularly the limitations similar to: “a microcontroller configured to control the lighting apparatus to rotate light around a first surface of an object placed within the illumination region at a first speed by first brightening and then dimming each of the plurality of light emitting elements individually in a sequenced order such that at least one of the plurality of light emitting elements is brightening when a neighboring one of the plurality of light emitting elements is dimming, wherein the constant framerate setting is independent of the first speed and the first speed is independent of the constant framerate setting:” and the claim is allowed.

Claims 16-17 are directly or indirectly dependent from claim 15 and they are allowed.

Response to Arguments
Applicant’s arguments filed on April 8, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above.
R1.	Regarding claim 18, the applicant amended the claim with additional features “a light diffuser positioned over the plurality of LEDs” and “wherein the light diffuser is configured to smooth transitions between each of the plurality of LEDs when the lighting apparatus is activated to rotate light around the first surface”.
 The examiner applied the reference of Balogh with paragraphs [0029]-[0032] and Fig. 3 to teach the features.
For details, please see the rejection to the claim above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Ohki (2004/0004627) teaches that “Reference numeral 201 denotes a camera employed in the receiving apparatus 200. The camera 201 is a component used for taking a motion picture on the reception side. The camera 201 has a typical resolution of 512 x 512 pixels. Thus, the camera 201 can be used for taking a picture of the two-dimensional light-emitting unit 103. The shooting timing of the camera 201 is synchronized with the emission timing of the two-dimensional light-emitting unit 103. That is to say, the camera 201 is used for taking a picture of the two-dimensional light-emitting unit 103 at t=1 2, . . . and T. As an alternative, the camera 201 is used for taking a picture of the two-dimensional light-emitting unit 103 at a higher speed with the shooting timing of the camera 201 unsynchronized with the emission timing of the two-dimensional light-emitting unit 103. This is because, by taking a picture of the two-dimensional light-emitting unit 103 at a higher speed, at least one picture of the 16 x 16 time-series two-dimensional blinking pattern d (x, y, t) of the two-dimensional light-emitting unit 103 can be taken for each time t, which is an integer. By taking a picture of the two-dimensional light-emitting unit 103 with the shooting timing of the camera 201 synchronized with the emission timing of the two-dimensional light-emitting unit 103 or by taking a picture of the two-dimensional light-emitting unit 103 with the shooting timing of the camera 201 unsynchronized with the emission timing of the two-dimensional light-emitting unit 103 but at a higher speed, an image d (x, y, t) can be obtained at each of times t=1, 2, . . . and T.” (Ohki: [0110]).
b).	Van Gheluwe (2020/0124247) teaches that “Disclosed is a lighting device (1) for generating a dynamically adjustable spotlight without moving parts. The lighting device comprises a planar array of individually addressable sets of light sources (11), each set comprising at least one light source, each of said light sources being arranged to produce a luminous distribution; a controller (20) arranged to individually address said sets of light sources; and an optical system (100) 5 comprising a plurality of refractive lenses (110, 120, 130) common to the individually addressable light sources and arranged to shape the luminous distribution of each set of light sources into a spotlight (13) and project said spotlight in an angular direction that is a function of a position of said set in the array.” (Van Gheluwe: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611